DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0136889).
Regarding claim 1; Rolland et al. teaches an three dimensional object produced by a method comprising: (a) (i) providing a carrier and an optically transparent member having a build surface, the carrier and the build surface defining a build region therebetween, or (ii) providing a carrier in a polymerizable liquid reservoir, the reservoir having a fill level, the carrier and the fill level defining a build region therebetween; (b) filling the build region with a polymerizable liquid, the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first component, and (ii) a second solidifiable (or second reactive) component different from the first component; (c) irradiating the build region with light (through the optically transparent member when present) to form a solid polymer scaffold from the first component and advancing (e.g., advancing concurrently--that is, simultaneously, or sequentially in an alternating fashion with irradiating steps) the carrier away from the build surface to form a three-dimensional intermediate having the same shape as, or a shape to be imparted to, the three-dimensional object and containing the second solidifiable component carried in the scaffold in unsolidified or uncured form; and (d) concurrently with or subsequent to the irradiating step, solidifying and/or curing (e.g., further reacting, polymerizing, or chain extending) the second solidifiable or reactive component in the three-dimensional intermediate to form the three-dimensional object [0011].  
Rolland et al. teaches the second solidifiable component the solidifying and/or curing step (d) is carried out subsequent to the irradiating step (e.g., by heating or microwave irradiating); the solidifying and/or curing step (d) is carried out under conditions in which the solid polymer scaffold degrades and forms a constituent necessary for the polymerization of the second component (e.g., a constituent such as (1) a prepolymer, (ii) a diisocyanate or polyisocyanate, and/or (iii) a polyol and/or diol, where the second component comprises precursors to a polyurethane/polyurea resin). Such methods may involve the use of reactive or non-reactive blocking groups on or coupled to a constituent of the first component, such that the constituent participates in the first hardening or solidifying event, and when de-protected (yielding free constituent and free blocking groups or blocking agents) generates a free constituent that can participate in the second solidifying and/or curing event [0243].

    PNG
    media_image1.png
    149
    300
    media_image1.png
    Greyscale
Rolland et al. teaches the blocked or reactive blocked prepolymer is a compound of the formula A-X-A, wherein X is a hydrocarbyl group and each A is an independently selected substituent of Formula X:




Rolland et al. teaches the blocking group (Z) may optionally have a reactive terminal group [0250].  Rolland et al. teaches known blocking agents which can be substituted on or covalently coupled to (meth)acrylate or maleimide for use in the present invention include, but are not limited to, phenol type blocking agents (e.g. phenol), lactam type blocking agents (e.g. caprolactam), imidazole type blocking agents (e.g. imidazole), and oxime type blocking agents (e.g. methylethyl ketoxime) [0254].  The Examiner makes note that the instant specification discloses suitable volatile blocking agents include phenol, caprolactam, imidazole, and ketoxime groups [p7, line23-p8, line5], thus it is the Examiner’s position that the blocking agents listed above by Rolland et al. are considered “volatile blocking agents.
Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Rolland et al. does not specifically disclose an embodiment wherein the blocking agent is a volatile blocking group.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a three dimensional object produced by a method comprising a polymerizable component having volatile blocking groups, based on the invention of Rolland et al., and would have been motivated to do so since Rolland et al. suggests that suitable blocking agents include phenol type blocking agents (e.g. phenol), lactam type blocking agents (e.g. caprolactam), imidazole type blocking agents (e.g. imidazole), and oxime type blocking agents (e.g. methylethyl ketoxime) [0254]. 
The Examiner makes note that “produced by a method” is merely a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0136889).
Regarding claims 2-6; Rolland et al. teaches a polymerizable liquid composition, useful for producing objects by additive manufacturing, comprising a polymerizable liquid,  the polymerizable liquid comprising a mixture of a blocked or reactive blocked prepolymer, a reactive diluent, a chain extender, and a photoinitiator [0246].  Rolland et al. teaches the reactive blocking groups include, for example, amine(meth)acrylate monomer blocking agent (second blocked reactive constituent) [0252] and blocking groups include, for example, methylethyl ketoxime (first blocked reactive constituent; volatile) [0254].  The Examiner makes note that the instant specification discloses suitable volatile blocking agents include phenol, caprolactam, imidazole, and ketoxime groups [p7, line23-p8, line5], thus it is the Examiner’s position that the blocking agents listed above by Rolland et al. are considered “volatile blocking agents.  Rolland et al. teaches the blocked or reactive blocked prepolymer comprises a polyisocyanate [0249].  Rolland et al. teaches the composition may further comprise a polyol or a polyamine (curative) ]0039, 0279].
Rolland et al. fails to teach wherein a fist blocked reactive constituent and a second blocked reactive constituent are present in the same embodiment.  It is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.
The Examiner makes note that the limitation “optionally wherein during heating, at least a portion of a solid polymer scaffold produced by light polymerization of said second reactive constituent degrades and forms a constituent that participates in heat polymerizing” is a future intended use limitation” is not explicitly required by the claim language.
Regarding claims 7, 8, and 10; Rolland et al. teaches the polymerizable liquid comprises from 5 or 20 or 40 percent by weight to 60 or 80 or 90 percent by weight of the blocked or reactive blocked prepolymer and from 0.1 or 0.2 percent by weight to 1, 2 or 4 percent by weight of a photoinitiator [0259-0262].
Regarding claim 9; the Examiner makes note that “wherein during heating” is a future intended use limitation, and a product by process limitation.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim; see MPEP §2111.02, 7.37.09.  The examiner notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.  It is the Examiner’s position the that composition of Rolland et al. would necessarily possess the properties required by the claim.
	Regarding claim 11; one of ordinary skill in the art, when mixing two components, would readily envisage a 1:1 ratio (the simplest, most basic mixture of two components).
	Regarding claim 12; Rolland et al. teaches precursors to a polyurethane/polyurea resin [0243].

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0136889).
Regarding claims 13, 15, 16, and 17; Rolland et al. teaches a prepolymer compound to be used in the polymerizable liquid [0250], is of the formula A-X-A, wherein X is a hydrocarbyl group and each A is an independently selected substituent of Formula X:

    PNG
    media_image2.png
    257
    365
    media_image2.png
    Greyscale





			

Wherein Z is independently a blocking group (e.g. imidazole) [0254] and a reactive blocking group (e.g. acrylate) [0252].
Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Rolland et al. fails to explicitly teach a prepolymer having both a blocking group and a reactive blocking group.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a prepolymer compound having both blocking groups and reactive blocking groups, and would have been motivated to do so since Rolland et al. suggests that the prepolymer has independently selected groups A which include blocking groups or reactive blocking groups [0250].  
Regarding claim 14; Rolland et al. teaches a suitable blocking agent includes imidazole [0254], however fails to teach pyrazole.  It is well settled that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601(CCPA 1978) (stereoisomers prima facie obvious); see MPEP §2144.09.  At the time of filing, a person of ordinary skill in the art would understand that pyrazole and imidazole are isomers, thus would possess substantially similar properties.
Regarding claim 18; Rolland et al. teaches the composition may further comprise a polyol or a polyamine (curative) ]0039, 0279].
Regarding claim 19; Rolland et al. from 0.1 or 0.2 percent by weight to 1, 2 or 4 percent by weight of a photoinitiator [0259-0262].
Regarding claim 20; Rolland et al. teaches the blocked or reactive blocked prepolymer comprises a polyisocyanate [0249].  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

In the alternative, claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0136889), as applied to claim 13, and further in view of Imanaka et al. (US Serial No. 2013/0089731).
Rolland et al. teaches the basic claimed prepolymer compound, as set forth above, with respect to claim 13.
Regarding claim 14; Rolland et al. teaches suitable blocking agents to be employed in the present invention include imidazole type blocking agents (e.g. imidazole) [0254], however fails to explicitly teach pyrazole, as required by instant claim 14.  Imanaka et al. teaches a photopolymerizable compositions, suitable for forming multilayer films, which lists blocking agents for isocyanate groups, such as imidazole compounds and pyrazole compounds [0435].  Therefore, Imanaka et al. teaches that imidazole compounds and pyrazole compounds are functional equivalents for the purpose of functioning as a blocking agent for isocyanate compounds.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive.
Response to arguments A.
Applicants argue that Rolland fails to specifically direct the person of ordinary skill in the art to a heat polymerizable second blocked component that comprises a first blocked reactive constituent that is blocked with a volatile blocking group.  Applicants argue that Rolland does not teach or suggest particular volatile blocking groups that can vaporize out of the 3D intermediate object during a subsequent heat step, as recited in claim 1.
The Examiner respectfully disagrees.  As stated above, Rolland et al. teaches the blocked or reactive blocked prepolymer is a compound of the formula A-X-A, wherein X is a hydrocarbyl group and each A is an independently selected substituent of Formula X (see above).  Rolland et al. teaches the blocking group (Z) may optionally have a reactive terminal group [0250] and known blocking agents which can be substituted on or covalently coupled to (meth)acrylate or maleimide for use in the present invention include, but are not limited to, phenol type blocking agents (e.g. phenol), lactam type blocking agents (e.g. caprolactam), imidazole type blocking agents (e.g. imidazole), and oxime type blocking agents (e.g. methylethyl ketoxime) [0254].
The instant specification sets forth that suitable volatile blocking agents to be used in the instant specification include, for example, ketoximes, imidazole, phenol, and caprolactam [p7, line24- p8, line5].  Although Rolland et al. does note explicitly disclose that said blocking agents are “volatile,”  Rolland et al. teaches the same blocking agents that Applicants prefer for the instant application, thus it is the Examiner’s position that that the blocking agents of Rolland et al. necessarily possess the capability of being volatile (that can vaporize out of the 3D intermediate object during a subsequent heat step).  Furthermore, Applicants are reminded a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Rolland et al. sets forth a finite list of compounds to be employed as blocking agents.  It is "obvious to try," choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143, I.(E)).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicants argue the resulting three-dimensional object of the instant application has shown improved mechanical properties as a function of temperature compared to the use of a polymerizable composition that does not comprise VBPU (volatile NCO- blocking group), as evidenced by the data presented in Figures 1-3. Regarding applicants' arguments to the alleged unexpected results as set forth in Figures 1-3, the examples are not commensurate in scope with that of the instant claims; the claimed invention is broad compared to the scope of the examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  Furthermore, the alleged unexpected results must occur over all ranges and therefore applicants must show a broad range of examples.  It is unclear whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).  

Response to arguments B.
Applicants argue, first, the above arguments with regard to Rolland not specifically teaching or suggesting volatile blocking groups equally applies to the rejection of claim 2.  These arguments are substantially similar to those presented above and thus are similarly responded to.
Applicants argue, second, in contrast to In re Kerkhoven, in the present application the incorporation of (b) a heat polymerizable second component with volatile blocking groups makes the properties of the polymer tunable, and the improved mechanical properties, as evidenced by Figures 1-3, was not known in the art based on Rolland.  With respect to In re Kerkhoven, it is prima facie obvious to combine two compositions (in this case compounds) each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  Rolland teaches a list of blocking agents suitable for use in the present invention [0254].  One of ordinary skill in the art would have found it obvious to employ two or more blocking agents (as established by Kerkhoven), for its intended use (i.e. blocking); the combination flows logically from the individual teachings of Rolland.

Response to arguments C.
Applicants argue Rolland does not disclose or suggest a prepolymer compound with B2 volatile blocking groups as in present claim 13.  These arguments are substantially similar to those presented above and thus are similarly responded to.

Response to arguments D.
Regarding arguments directed to Imanaka, Imanaka is only relied upon for teaching pyrazole and imidazole compound are functional equivalents for the purpose of function as blocking agents for isocyanate compounds.

As such, Rolland is still relied upon for rendering obvious the basic claimed three-dimensional object as required by the instant claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767